Citation Nr: 0910619	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  03-30 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a timely substantive appeal was filed regarding a 
July 21, 2003, VA rating decision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from December 1978 to 
April 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2008 determination of the Department 
of Veterans Affairs (VA) Appeals Management Center which 
found that the Veteran had not filed a timely substantive 
appeal for the issue of entitlement to an increased initial 
evaluation in excess of 20 percent for residuals of a low 
back injury with mechanical low back pain.


FINDING OF FACT

The Veteran did not file a substantive appeal within one year 
of the date on which the July 21, 2003, rating decision was 
mailed to him or within sixty days from July 23, 2004, the 
date on which the statement of the case was mailed to him.


CONCLUSION OF LAW

The requirements for a timely substantive appeal from the 
July 21, 2003, rating decision have not been met.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The provisions of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159 are not applicable to this claim on appeal because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2002); Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002). Consequently, the Board is not required 
to address the RO's efforts to comply with the duty to notify 
and duty to assist with respect to the issue presently on 
appeal.

Analysis

Appellant review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.

After the statement of the case is provided to the appellant, 
he must file a formal appeal within sixty days from the date 
the statement of the case is mailed, or within the remainder 
of the one-year period from the date the notification of the 
RO decision was mailed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202(b); see also 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (where a 
claimant did not perfect an appeal by filing a timely 
substantive appeal, the RO rating decision became final).  By 
regulation, this substantive appeal must consist of either 
"a properly completed VA Form 9...or correspondence containing 
the necessary information."  Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992); 38 C.F.R. § 20.202.

The formality of perfecting an appeal is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a substantive 
appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  The 
formal appeal permits the appellant to consider the reasons 
for an adverse RO decision, as explained in the statement of 
the case, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  38 C.F.R. 
§ 7105(d)(3); See also Roy, supra.

In the instant case, the RO granted service connection for 
residuals of a low back injury with mechanical low back pain 
by a July 1, 2003, rating decision, and assigned a 20 percent 
initial evaluation.  The Veteran was sent notice of this 
decision on July 21, 2003, and his NOD regarding the initial 
disability evaluation assigned was received on October 16, 
2003.  The RO then issued a statement of the case on July 23, 
2004.  The Veteran's substantive appeal was received by the 
RO on April 18, 2005.  

In order to timely appeal the initial evaluation assigned for 
his low back disability, the Veteran must have filed his 
substantive appeal on or before September 21, 2004, 60 days 
following the mailing of the statement of the case.  See 
38 C.F.R. § 20.202(b).  Because the Veteran's substantive 
appeal was received more than 60 days after the mailing of 
the statement of the case and more than one year after the 
mailing of the rating decision, his substantive appeal was 
untimely.

As such, this situation does not serve to render the 
Veteran's substantive appeal timely.  Consequently, the July 
2003 rating decision became final when the Veteran did not 
complete his appeal within the prescribed time, and the 
appeal must be denied as a matter of law.  38 C.F.R. § 
20.1103; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A timely substantive appeal was not received to complete an 
appeal from a July 2003 rating decision, and the appeal is 
denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


